DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant has not resolved the many issues under 35 USC 112.  Applicant argues claim 10 overcomes the prior art to Freeman et al. but does not specifically point out any claimed limitations amounting to a mere allegation of patentability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 10-22 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
The claims will not be broken down to cite every single instance of indefinite language but examples will be set forth below of the types of indefinite language issues present throughout the claims.  It is also noted that many of the claims are written in the alternative with “or” between groups of limitations and as such only require one of the groups of limitations, while claims which follow (but do not necessarily depend from) appear to be written such that all of the groups in the preceding claims (and the parts/members therein) were required (causing indefiniteness issues).
Claim 10 states “A self-service dispensing shelf…comprising…one shelf…the dispensing shelf…at least one shelf panel” and it is not clear what is required by the claims and which instance of “shelf” are referring to a same shelf (or not).  Similar indefinite language is present in claim 11 and others reintroducing “a shelf” or similar. Appropriate correction is required.
Claim 10 states “at least one removal space…which can be the storage space” and it is not clear what is required with the use of the term “can be”.  Appropriate correction is required.
Claim 10 states “slightly pivotable outwardly” and the scope of the term “slightly” is indefinite.  Appropriate correction is required.
Claim 10 states “characterized in that” but it is not clear what this statement is referring to making the claim indefinite.  Appropriate correction is required.
Claim 10 states “is limited pivotable” and it is not clear what the phrase is requiring.  Appropriate correction is required.
Claim 11 states “multiple take-out spaces or storage spaces” and it is not clear what is required by the limitation.  Appropriate correction is required.
Claim 11 states “in the depth” and it is not clear what is being required.  Appropriate correction is required.
Claim 11 introduces “bearing strips (18)” while claim 10 already requires “support strips (18)” and it is not clear if these are requiring different or same parts/members.  Appropriate correction is required.
Claim 12 states “the temperature control panel that is as small as possible” rendering the claim indefinite in scope.  Appropriate correction is required.
Claim 12 states “all stops that are in contact with the temperature-control panel” and it is not clear if it is requiring any (or all) stops to contact the control panel.  Appropriate correction is required.
Claim 13 recites the language “preferably” and it is not clear if the limitations following the phrase are required by the claim or not.  Appropriate correction is required.
Claim 13, on line 19 utilizes an “or” clause but it is not clear which part (if not all) of the claim preceding the “or” is referred to.  Appropriate correction is required.
Regarding claim 15, 17 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 states “closed by at least respectively one side plate by at least 70%”.  It is not clear exactly what is required to be at 70%.  Also in claim 18.  Appropriate correction is required.
The claims are replete with instances of terms lacking proper antecedent basis.  For example: 
Claim 12 recites the limitation "the temperature-control panel" in line 3.
Claim 12 recites the limitation "the bearing strips" in line 5.
Claim 12 recites the limitation "the corner recesses", “the front corners, “the composite plate” in line 24.
Claim 12 recites the limitation "the facing side edges" in line 25.
Claim 13 recites the limitation "the bearing strip" in line 3.
Claim 13 recites the limitation "the free ending area of the upper leg" in line 9.
Claim 14 recites the limitation "the lower leg" in line 3.
Claim 14 recites the limitation "the V-profile" in line 7.
Claim 15 recites the limitation "the power supply unit…the light bars" in line 7.
Claim 15 recites the limitation "the base space…the rear are" in line 8.
Claim 16 recites the limitation "the cables" in line 3.
Claim 16 recites the limitation "the control unit" in line 5.
Claim 16 recites the limitation "the edge-side air space heating…the bearing strips" in line 12.
Claim 17 recites the limitation "the bearing strips" in line 7.
Claim 18 recites the limitation "the space" in line 9.
Claim 19 recites the limitation "the back side" in line 3.
Claim 20 recites the limitation "the lowermost compartment" in line 7.
Claim 21 recites the limitation "the vertical line" in line 3.
Claim 21 recites the limitation "the removal opening” in line 8.
Claim 22 recites the limitation "the price tag holder" in line 4.
Claim 22 recites the limitation "the front narrow side of the dividing element" in line 5.
There is insufficient antecedent basis for these limitations in the claims.  These are not all such instances but are listed as example.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-22, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Friedman et al. (US 2007/0138167).
Friedman et al. (hereafter “D1”) discloses the limitations of the claims, as best understood, including a shelf or device (case 10) having a frame (20) and multiple shelves (12) comprising a layered construction of glass ([0027]) and a heating element (56) between the glass layers (50, 52) (figure 8).  Areas of the shelves are located outside of the heated area (figure 7). Further required are light sources ([0026] discusses use of LED) and bearing strips or mounting elements (brackets 38a/b and/or barriers 42) for the shelves.  A controller (13) is used to adjust the heat levels (including up to 200 F – [0036]) for products (food items 14) placed on the shelves in product support areas ([0024, 0026]).  D1 teaches a front shelf stop (at 36) and middle/rear stop (divider 34).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631